Citation Nr: 1004101	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Subsequently, the claims file was 
returned to the jurisdiction of the RO in Atlanta, Georgia.  
In March 2009, the Board remanded this matter for additional 
development.

In November 2008, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

In a March 2009 statement, the Veteran expressed his desire 
to withdraw his claim for a total disability rating based 
upon individual unemployability (TDIU) and the Board 
acknowledged that withdrawal in the March 2009 remand.  See 
38 C.F.R. § 20.204 (2009).  

FINDINGS OF FACT

1.  For the period October 1, 2004 to June 2, 2009, the 
evidence does not show that the Veteran's PTSD results in 
occupational and social impairment with reduced reliability 
and productivity.

2.  Since June 3, 2009, the evidence does shows that the 
Veteran's PTSD results in occupational and social impairment 
with reduced reliability and productivity deficiencies in 
most areas.

CONCLUSIONS OF LAW

1.  For the period October 1, 2004 to June 2, 2009, the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2009). 

2.  From June 3, 2009, the criteria for a 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2004, July 2005, October 2008, and May 2009.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in November 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was provided in the 
May 2009 correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met.  The duty to assist also has been fulfilled as 
private and VA medical records, Social Security 
Administration records, and VA examinations relevant to this 
matter have been requested and obtained.  The Board finds 
that the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

The Veteran is currently assigned a 30 percent disability 
rating for PTSD, pursuant to the rating criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

Under that code and the General Rating Formula for Mental 
Disorders, ratings may be assigned ranging between 0 and 100 
percent.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an 
assigned GAF score, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2009). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious difficulty in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A 51 to 60 rating indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric 
Association (DSM-IV).

Factual Background

In December 1998, the RO granted service connection for PTSD 
and awarded an initial 30 percent disability rating, 
effective December 16, 1997.  In October 2004, the Veteran 
filed his TDIU claim, which the RO also interpreted as a 
claim for an increased rating for his service-connected PTSD.

The Veteran also disclosed that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1998.  SSA records in the claims file indicate 
that he received SSA disability benefits for impairments 
arising from a motor vehicle accident in February 1998 and 
not for PTSD.  A June 1998 neuropsychological evaluation 
revealed that the Veteran had been diagnosed with a cognitive 
disorder, not otherwise specified, an adjustment disorder 
with depressed mood, and psychological symptoms of depression 
affecting a chronic pain syndrome.

The Veteran underwent a VA examination in January 2005.  He 
complained that loud noises startled him and that he was 
hypervigilant.  He reported trouble sleeping at night and was 
quick to anger.  He spent most of his time at home and had no 
close friends.  He reported trouble concentrating and 
focusing.  He denied any suicidal or homicidal thoughts as 
well as manic or psychotic symptoms.  The Veteran also 
thought a lot about Vietnam.  The Veteran had not received 
any psychiatric treatment since service.  He had worked with 
police departments and as a truck driver, retired in 1998 
after an accident, and supported himself on VA disability, 
Social Security disability, and worker's compensation.  He 
was married for 34 years, had four children, and nine 
grandchildren.  The Veteran reported a good relationship with 
his family.  He quit drinking nine years before because this 
caused family problems.  He did not socialize, but handled 
his finances and activities of daily living.  

On mental status examination, the Veteran appeared casually 
dressed and groomed, alert, and oriented to person, place and 
time.  Speech was coherent, but a depressed mood and 
constricted affect were noted.  His thought processes were 
described as goal directed with no memory problems noted.  
His symptoms were listed as sleep disturbance, flashbacks, 
obsessive/ritualistic behavior and panic attacks.  Adequate 
impulse control was noted and his judgment and insight were 
termed fair.  Diagnosis was chronic PTSD with alcohol abuse 
in remission.  A GAF score of 50 was assigned.  The examiner 
noted that the Veteran could benefit with psychiatric 
treatment for PTSD.

A March 2008 VA medical record noted that the Veteran's PTSD 
was stable on Citalopram.  

In October 2008 lay statements from the Veteran's wife and 
sister were submitted.  His wife wrote that her husband sat 
around and had lost interest in things that he used to enjoy 
and that he seldom got much productive accomplished.  She 
claimed that he had an obsessive-compulsive syndrome as he 
checked and re-checked every door, smoke alarm, water faucet, 
stove and oven.  The couple never watched the news as current 
events bothered him.  He also was agitated by loud noises 
which sometimes caused him anxiety attacks.  His sister wrote 
that since his service in Vietnam the Veteran had been 
withdrawn and could not sleep unless a fan was on in the 
room, no matter the time of year.  

In November 2008, the Veteran underwent an initial evaluation 
at a VA mental health clinic.  According to his wife, the 
Veteran's irritability had increased a lot, he was agitated 
easily, had trouble sleeping (only sleeping 2 to 3 hours a 
night and waking up several times), and had flashbacks.  He 
had these symptoms at least 4 times a week, but denied any 
suicidal ideations.  His wife wanted the Veteran's agitation 
and irritability to come down.  The Veteran admitted to 
anxiety.  He said that Celexa and Trazadone did not help him.  
His mental status was evaluated as good eye contact, pleasant 
and cooperative, with normal speech, an anxious mood, full 
range affect, with no hallucinations or suicidal or homicidal 
ideations.  Insight and judgment were found to be fair.  
Thought process was linear.  Diagnosis was PTSD and a GAF 
score of 60 was assigned.  The staff physician added Seroquel 
to target agitation and irritability and to help with 
sleeping.  

During his November 2008 Board hearing, the Veteran's 
representative noted that the Veteran had not been treated 
for his PTSD in the time period between his January 2005 VA 
examination and his evaluation at a VA clinic earlier in 
November 2008.  The Veteran told the undersigned that he did 
not realize that his PTSD problem was "that bad".  (See 
transcript at pp. 3-4).  

In correspondence dated in March 2009, L.M.H., Ph.D., a 
licensed clinical psychologist at VA's East Point Community 
Based Outpatient Clinic, reported her clinical judgment that 
the Veteran's symptoms significantly impacted his functioning 
across multiple domains, including interpersonal 
relationships and employability.  She related that the 
Veteran was now enrolled in outpatient psychiatric care, that 
she had been his treating psychologist since December 2008, 
and that he was scheduled to start a PTSD Coping Skills 
psychotherapy group later that month.  She wrote that his 
symptoms had worsened in recent years in response to 
increased stress.  

A May 2009 VA mental health clinic progress note recorded the 
Veteran's ongoing stressors as including the following: his 
wife's medical condition, his own chronic pain, limited 
finances, and pending VA and worker's compensation claims.  
It was noted that the Veteran had so far enjoyed the Coping 
Skills group.  The record contains the Veteran's perception 
that the "military way" is often the most helpful in a 
given situation.  

In its remand, the Board had requested that the Veteran be 
scheduled for an appropriate VA examination to determine the 
current extent and severity of his PTSD.  A review of the 
claims file discloses that he was examined twice in June 2009 
by different examiners for reasons not readily apparent from 
examination of the documents.  However, the fee-basis VA 
examination conducted on June 2, 2009 is inadequate on its 
face as the claims file was not made available to the 
examiner and the Veteran was examined for whether he met the 
criteria for service connection for PTSD and not to determine 
the extent and severity of his already service-connected 
mental disability.  Therefore, the Board will rely on the VA 
examination conducted on June 3, 2009.  

In the June 3, 2009 examination, the Veteran complained of 
some increased difficulties with frustration and that he was 
talking more about his war memories.  He also complained 
about irritation from loud noise, sleeping difficulties, 
self-isolation, worry about his grandchildren, some 
flashbacks of Vietnam, and problems with anger and a short 
temper.  He admitted to occasional panic attacks, which 
seemed to be two or three times a month, and some paranoid 
thoughts.  His wife of 39 years told the examiner that the 
Veteran's mood swings were recently worse.  The Veteran did 
attend some social functions for his grandchildren and 
consistently went to church and the grocery store.  

On mental status examination, the Veteran maintained 
intermittent eye contact and his speech was soft with a 
decreased flow.  His mood was down; affect was restricted and 
of limited range.  Subtle deficits in cognition were noted.  
Diagnosis was chronic, severe and combat-related PTSD with 
major depression moderate to severe without psychosis, and 
recurrent generalized anxiety disorder.  A GAF score of 52 
was assigned.  The examiner related that a normal cognitive 
examination was conducted and that the Veteran could 
independently manage his financial affairs.  The examiner 
opined that the Veteran's PTSD symptoms were slightly worse 
than in the past as he showed increased irritability, 
agitation, difficulties with adjustment at home and a slight 
increase in the frequency of panic attacks, but he did not 
exhibit any symptoms of safety or psychosis.  These symptoms 
were noted as of moderate intensity and the Veteran was 
described as making a conscious effort to improve on his 
daily functions and on his relationships with his immediate 
family.  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that a 
staged rating is appropriate in this case for the reasons set 
forth below.

Analysis -Rating from October 1, 2004 to June 2, 2009

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD, from when he filed his claim for increase 
until June 2, 2009, was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: 
irritability, anxiety, sleep impairment, isolation, 
agitation, panic attacks (weekly or less often), and a 
hyperstartle response.  The evidence of record does not show 
that prior to June 3, 2009, the Veteran's PTSD symptoms were 
reflective of the criteria for the next higher rating of 50 
percent, which requires  occupational and social impairment 
with reduced reliability and productivity.  While the Veteran 
did exhibit some symptoms contained in the criteria for the 
assignment of a 50 percent rating, such symptoms were limited 
to depressed mood and constricted affect.  During this time 
period there was no objective evidence of symptoms of 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
memory; impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships.  The symptomatology described in the 
January 2005 VA examination and in the November 2008 VA 
evaluation is more consistent with the rating criteria for a 
30 percent rating than for any higher rating, even though the 
Veteran received a GAF score of 50 in the 2005 examination.  
The Board notes that a much higher GAF score of 60 was 
assigned in the November 2008 evaluation.  In any case, as 
noted above, an assigned GAF score is not dispositive of a 
percentage rating issue, but actual symptoms control.  See 
38 C.F.R. § 4.126.  Indeed, it does not appear, for the 
reasons set forth above, that the Veteran's observed 
symptomatology supported the assignment of the GAF 50 score.  
Moreover, the Veteran did not seek, and apparently did not 
feel that he needed, psychological treatment for his PTSD 
until the end of 2008 and the beginning of 2009.

Analysis -Rating from June 3, 2009

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that the Veteran's PTSD since the June 3, 2009 VA 
examination was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that before June 2009, the Veteran exhibited no 
problems with his speech, but that the June 3, 2009 VA 
examination found his speech was soft, with a decreased flow.  
The Veteran's affect was described restricted and of limited 
range.  The June 3, 2009 VA examination provides some 
evidence of increased mood swings and the Veteran's 
difficulty in maintaining social relationships at home.  The 
examiner, after a review of the claims file and examination 
of the Veteran, noted that current PTSD symptoms were 
slightly worse than in the past.  The Board also finds it 
significant that the examiner characterized the Veteran's 
diagnosed PTSD as chronic and severe, accompanied by major 
depression moderate to severe and recurrent generalized 
anxiety disorder.  The Board further notes that the Veteran 
did not seek treatment for his PTSD until very recently, but 
that he had come to the realization that his symptoms now 
necessitated individual and group therapy.  In addition, the 
most recent GAF score of 52 could be said to represent 
moderate to severe symptoms because it rests on the 
borderline between moderate and serious symptoms.  The 
current medical assessment that the Veteran's psychiatric 
symptoms range from moderate to severe is generally 
commensurate with the criteria for the assignment of a 50 
percent rating.

Although the June 2009 examination provided evidence of some 
obsessional rituals related to his hypervigilant activities 
protecting the home, the evidence of record does not reveal 
symptoms of occupational and social impairment with 
deficiencies in most areas, the preponderance of the 
symptomatology described in the June 2009 VA examination is 
not consistent with the criteria for any rating in excess of 
50 percent from June 3, 2009 and thereafter.  Indeed, the 
Board finds that in awarding a 50 percent rating effective 
June 3, 2009, the Board has afforded the Board has afforded 
the Veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b).  

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability rating at issue.  There is a 
three-step analysis for determining whether an extraschedular 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  

After a thorough review of the record, the Board is convinced 
that the Veteran has not met the first step of Thun as the 
Board believes that the rating criteria noted within this 
decision reasonably describes the Veteran's disability levels 
and the symptomatology of his PTSD and its complications 
during the time period of this appeal; moreover, he has not 
argued that exceptional factors, such as interference with 
employment or hospitalizations, are involved in his case. 
Indeed, he received no treatment for his PTSD until late 
2008.  Therefore, no referral for extraschedular 
consideration is required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for PTSD before June 3, 2009, but does support a 
staged rating not in excess of 50 percent since June 3, 2009.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, for 
the period October 1, 2004 to June 2, 2009, is denied.

Entitlement to a disability rating of 50 percent for PTSD, 
for the period from June 3, 2009, is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


